Exhibit 10.1
(CNA LOGO) [c63274c6327401.gif]

     
333 South Wabash, 40th Floor, Chicago, IL 60604
  Thomas Pontarelli
 
  Executive Vice President &
 
      Chief Administration Officer
 
  Telephone 312-822-5291
 
  Facsimile 312-817-4030
 
  e-Mail thomas.pontarelli@cna.com

September 28, 2010
Mr. D. Craig Mense
950 N. Michigan Avenue
Chicago, Illinois 60611
Dear Craig:
Except as expressly set forth in this letter agreement, you and Continental
Casualty Company (“CNA”) hereby agree to terminate your employment agreement,
dated August 1, 2007, as amended July 1, 2008 and March 11, 2010 (“Agreement”),
when its term expires on December 31, 2010.
Under this new arrangement, effective January 1, 2011, the relationship would be
transformed into an “at will” employment relationship and your compensation
structure would be the same or substantially similar to that currently in effect
under the Agreement. You would, of course, be eligible to participate in any
changes CNA makes in its senior executive compensation programs.
In furtherance of a mutually beneficial transition, CNA would waive your
obligation to comply with the non-competition covenant in Section 9 of the
Agreement such that it would automatically expire on January 1, 2011. In
addition, CNA would consent to shortening the survival periods by twelve
(12) months for all of the remaining covenants with specified survival periods
(except for the claims assistance covenant in Section 12, which would survive in
accordance with its original terms). As a result, the non-solicitation covenant
in Section 10 and the non-interference covenant in Section 11 would expire
twelve (12) months following the date of your actual termination of employment.
Covenants with indefinite survival periods (i.e., the confidentiality covenant
under Section 7 and the return of materials covenant in Section 13), however,
would continue to remain in effect in accordance with their original terms.
As further consideration, CNA would extend certain of its obligations under
Section 6.5. Specifically, if your employment is terminated at any time between
January 1, 2011 and December 31, 2013 by CNA Without Cause or by you for Good
Reason (as each term is defined in the Agreement) (“Involuntary Termination”),
CNA would still be obligated to remit the $3,600,000 in severance pay described
in Section 6.3, provided that such amount would decrease on a straight-line
prorated basis (i.e., $100,000 monthly) during the 36-month period (“Modified
Severance”), but in no event would it be less than the amount which is equal to
two times your annual base salary in effect at the time of such Involuntary
Termination (“Minimum Severance”). Further, if any Involuntary Termination
occurs after January 1, 2014, your eligibility for severance pay, if any, would
be governed solely by the terms of the CNA Severance Pay Plan then in effect and
you would no longer be entitled to either the Modified Severance or the Minimum
Severance.
The prorated reduction of the severance amount would be applied to each separate
installment of severance that becomes payable and, if you elect to continue your
health benefit coverage, a pro-rated reduction would apply to the difference
between the premium payments required of active employees and the applicable
COBRA premium. The pro-rated reduction would not apply, however, to any unpaid
base salary, prorated to the date of your actual termination of employment or to
any unpaid cash entitlements, if any, earned and accrued pursuant to any
applicable CNA plan or program prior to the date of your actual termination of

 



--------------------------------------------------------------------------------



 



Mr. D. Craig Mense
September 23, 2010
Page 2
employment (which unpaid cash entitlements do not include any unpaid Bonus or
any unpaid long-term incentive cash award or other award under the Plan for the
year in which the termination occurs).
For purposes of clarification, you acknowledge and agree that any provisions
under the Agreement involving Section 409A of the Internal Revenue Code shall
remain in effect, to the extent applicable, and the release described in
Section 6.7 of the Agreement continues to remain a condition precedent to CNA’s
obligation to remit any payments or other benefits pursuant to Section 6 of the
Agreement, with the dates described in Section 6.7 triggered based on the date
of your actual termination of employment.
Given that CNA is making an offer to continue your employment beyond
December 31, 2010 under a compensation structure substantially similar to that
provided for in the Agreement, Section 6.5 of the Agreement is not triggered and
your employment should not be treated as having been terminated in accordance
with Section 6.3 of the Agreement. In exchange for the consideration described
above, you, on your own behalf and on behalf of your heirs, representatives,
successors and assigns, unconditionally agree that the provision of this offer
of continued employment fully and completely satisfies the obligations of CNA
under Section 6.5 of the Agreement and hereby forever waive and release CNA, as
well as its parent, subsidiaries, and affiliates, along with the respective
shareholders, officers, directors, employees, attorneys, agents and
representatives of each of the foregoing entities, from and against any and all
liabilities, obligations, claims, defenses, demands, actions, causes of action,
promises, suits, losses, damages, expenses and costs of every kind and nature,
whether known or unknown, suspected or unsuspected, fixed or contingent, in tort
or contract, at law or in equity, or past, present or future arising out of or
connected with any claim involving CNA’s obligations under Section 6.5.
If the terms and conditions set forth in this letter are acceptable, please sign
and return this letter to me at your earliest opportunity.
Sincerely,

                  /s/ Thomas Pontarelli       Thomas Pontarelli             

Accepted and agreed effective
as of the date first above written:

                  /s/ D. Craig Mense       D. Craig Mense             

 